UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
v. No. 4:18 CR 1020 AGF

THOMAS CARL CRIMMINS,

Defendant.

GUILTY PLEA AGREEMENT

Come now the parties and hereby agree, as follows:

1. PARTIES:

The parties are the defendant Thomas Carl Crimmins, represented by defense counsel
Daniel A. Juengel, and the United States of America (hereinafter “United States” or
“Government”), represented by the Office of the United States Attomey for the Eastern District
of Missouri. This agreement does not, and is not intended to, bind any governmental office or
agency other than the United States Attorney for the Eastern District of Missouri. The Court is
neither a party to nor bound by this agreement.

2. GUILTY PLEA:

Pursuant to Rule 11(c)(1)(A), Federal Rules of Criminal Procedure, in exchange for the
defendant’s voluntary plea of guilty to Count I (production of child pornography) of the charge,
the Government agrees to move for dismissal as to the defendant of Count II (distribution of
child pornography) at the time of sentencing. Moreover, the Government agrees that no further

federal prosecution will be brought in this District relative to the defendant’s production and
distribution of child pornography between August 1, 2017, and September 21, 2017, of which the
Government is aware at this time.

The parties further understand that the Government will recommend to the Court that it
sentence the defendant to twenty-five years’ imprisonment, and the defendant will recommend to
the Court that it sentence him to fifteen years’ imprisonment.

The defendant agrees that the items seized by law enforcement officials during their
course of the investigation include, but are not limited to an Apple iPhone 6s, an Apple iPhone 5,
an Apple iMac, a PNY mini Attaché, a Toshiba Satellite computer, a Toshiba hard drive, a
GoPro Hero3 camera, a SanDisk Extreme Plus MicroSD card, and an Apple iPad Air 2. The
defendant knowingly and voluntarily waives any right, title, and interest in all items seized by
law enforcement officials during the course of their investigation, whether or not they are subject
to forfeiture, and agrees not to contest the vesting of title of such items in the United States. The
defendant agrees that the items may be disposed of by law enforcement officials in any manner.
3. ELEMENTS:

As to Count I, the defendant admits to knowingly violating Title 18, United States Code,
Section 2251(a), and admits there is a factual basis for the plea and further fully understands that
the elements of the crime Production of Child Pornography are: (1) defendant knowingly used a
minor to engage in sexually explicit conduct, (2) for the purpose of producing a visual depiction
of such conduct, and (3) said visual depiction was produced using materials that have been

transported in interstate or foreign commerce.
4. FACTS:

The parties agree that the facts in this case are as follows and that the Government would
prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be
considered as relevant conduct pursuant to Section 1B1.3:

On September 21, 2017, JM, a 17-year-old female, notified police that she had been in a
relationship with the defendant since May 2017. JM said that the defendant had been a family
friend. The relationship started when the defendant posted on Facebook that he broke up with his
girlfriend. JM contacted the defendant and offered her condolences. They continued to
communicate. He told her that if she were older, he would take her out. The conversation then
turned sexual.

JM and the defendant began a sexual relationship. During the sexual relationship,
defendant video recorded JM and while he engaged in sexual activity with her video recorded
JM in a lascivious display of her genitals. JM ended the relationship.

When JM broke off the relationship, she blocked his number on her phone. While talking
with a police officer on September 21, 2017, JM gave the officer consent to examine her phone.
The officer unblocked defendant’s telephone number. When he did, he restored 10 messages.

One of the messages from the defendant contained three images of JM. One was of JM sitting
topless on a bed. The second was her topless with the defendant standing between her legs, and
the final one was an image of the defendant and JM engaged in sexual intercourse. Also included
with the pictures was a message threatening to send the images to the JM’s mother.

The officer then applied for and received a valid state of Missouri search warrant. On

September 22, 2017, officers properly executed the search warrant at the defendant’s residence
in Sullivan, Missouri, located in the Eastern District of Missouri. During the search, officers
seized various cameras, computer, phones, and an Apple iPhone.

The defendant was present in his residence and was arrested. He was conveyed to the
Sullivan Police Department and placed into an interview room. During the recorded interview,
Officer Jack Allen informed the defendant that he had a search warrant for defendant’s phone,
and asked the defendant for the passcode. The defendant provided the passcode to Officer Allen.
Officer Allen informed the defendant of his Miranda rights. Defendant indicated that he
understood his rights and agreed to talk. Officer Allen unlocked defendant’s Apple iPhone 6s
and viewed the contents. Officer Allen located four videos of JM. Some of the videos depicted
JM engaged in oral sex with the defendant, JM engaged in sexual intercourse with the defendant,
and JM in a lascivious display of her genitals.

Officer Allen asked the defendant if he knew how old JM was. He said that he knew she
was 17 years’ old, and added that it is not illegal to have sex with her if she consented.
Defendant admitted that he made the videos but said that it was JM’s idea. He said that he also
had screenshots of the videos. He also admitted sending the screenshots to JM.

Det. Patrick Jackson, assigned to the St. Charles County Cyber Crimes Unit, examined
the defendant’s iPhone 6s. The iPhone was produced outside the state of Missouri and traveled in
interstate and foreign commerce. Det. Jackson located four video files and 15 image files. All of
the video files depicted JM and the defendant engaged in sexually explicit conduct.

Summary

As to Count I, the defendant admits that between August 1, 2017, and September 21,
2017, within the Eastern District of Missouri, he knowingly used JM, a minor female, to produce

the following images and videos with his Apple iPhone:
a. “IMG _0007.MOV,” a graphic video file that image file that depicts, in part,

defendant engaging in sexual intercourse with JM;

b. “IMG _0023.MOV,” a graphic video file that depicts, in part, JM performing oral sex

on defendant;

c. “IMG_0025.MOV,” a graphic image file that depicts, in part, defendant engaging in

sexual intercourse with JM;

d. “IMG_0026.MOV,” a graphic image file that depicts, in part, defendant engaging in

sexual intercourse with JM;

e. “IMG _0195.PNG,” a graphic image file that depicts a defendant with an erect penis

and JM in a lascivious display of her genitals; and

f. “IMG_09979.PNG,” a graphic image file that depicts JM performing oral sex on

defendant.

The defendant admits that he possessed more than 300 images of child pornography
where each video is considered to be the equivalent of 75 images. Some of the images and videos
of child pornography depicted a minor child engaged in sexually explicit conduct.

The defendant further admits that the Apple iPhone traveled in intestate and foreign
commerce and contained child pornography images and videos.

The defendant understands that the internet is a computer communications network using
interstate and foreign lines to transmit data streams, including data streams used to store, transfer
and receive graphic files. The defendant also understands that the internet is a means and facility
of interstate and foreign commerce.

5. STATUTORY PENALTIES:
As to Count I, the defendant fully understands that the maximum possible penalty

provided by law for the crime of Production of Child Pornography to which the defendant is
5
pleading guilty is imprisonment of not more than thirty years, a fine of not more than $250,000
for each count, or both such imprisonment and fine. The Court must also impose a period of
supervised release of life and not less than five years. The defendant fully understands that
the charge of Production of Child Pornography to which a guilty plea is being entered
requires a mandatory minimum term of imprisonment of at least fifteen years.

6. U.S. SENTENCING GUIDELINES: 2018 MANUAL:

 

The defendant understands that this offense is affected by the U. S. Sentencing Guidelines and the
actual sentencing range is determined by both the Total Offense Level and the Criminal History Category.

(1) ‘Production of Child Pornography for each of Count I:

(a) Base Offense Level: The parties agree that the base offense level
is thirty-two (32) as found in Section 2G2.1(a).

(b) Chapter 2 Specific Offense Characteristics: The parties
recommend that the following Specific Offense Characteristics
apply:

(i) the parties agree that two (2) levels should be added
pursuant to Section 2G2.1(b)(2)(A), because the offense
involved “the commission of a sexual act or sexual
contact;”

(ii) the parties disagree as to the application of Section
2G2.1(b)(3) (whether defendant “knowingly engaging in
distribution’) — the Government reserves the right to prove
the application of the specific offense characteristic and the

defendant reserves that the right to contest it;
(iii) the parties disagree as to the application of Section
2G2.1(b)(4)(a) (whether the material involved “sadistic or
masochistic conduct or other depictions of violence”) — the
Government reserves the right to prove the application of
the specific offense characteristic and the defendant
reserves that the right to contest it;

Chapter 3 Adjustments: The parties recommend that the following adjustments,

other than acceptance of responsibility, apply: none.

Repeat and Dangerous Sex Offender Against Minors: The parties disagree as

to the application of Section 4B1.5(b)(a) — the Government reserves the right to

prove the application of the section and the defendant reserves that the right to
contest it;

Other Chapter 3 Adjustments:

(1) Acceptance of Responsibility: The parties agree that three levels should
be deducted pursuant to Section 3E1.1(a) and (b), because the defendant
has clearly demonstrated acceptance of responsibility and timely notified
the government of the defendant's intention to plead guilty. The parties
agree that the defendant's eligibility for this deduction is based upon
information presently known. If subsequent to the taking of the guilty plea
the government receives new evidence of statements or conduct by the
defendant that it believes are inconsistent with defendant's eligibility for
this deduction, the government may assert that the defendant should not

receive all or part of the deduction pursuant to Section 3E1.1.
e. Estimated Total Offense Level: The parties do not agree on the Total Offense
Level. Nevertheless, both parties request that the Court grant defendant a downward variance.
The Government requests that the Court grant a downward variance and sentence defendant to
twenty-five years’ imprisonment, and the Defendant requests that the Court grant a downward
variance and sentence him to fifteen years’ imprisonment.

The defendant fully understands that the crime charged to which a guilty plea is
being entered requires a mandatory minimum term of imprisonment of at least fifteen
years.

d. Criminal History: The determination of the defendant's Criminal History Category shall
be left to the Court. Either party may challenge, before and at sentencing, the finding of the Presentence
Report as to the defendant's criminal history and the applicable category. The defendant's criminal
history is known to the defendant and is substantially available in the Pretrial Services Report.

7. WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

a. Appeal: The defendant has been fully apprised by defense counsel of the
defendant’s rights concerning appeal and fully understands the right to appeal the sentence under
Title 18, United States Code, Section 3742.

(1) Non-Sentencing Issues: The parties waive all rights to appeal all non-
jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial
motions, discovery and the guilty plea, the constitutionality of the statute(s) to which defendant
is pleading guilty and whether defendant’s conduct falls within the scope of the statute(s).

(2) Sentencing Issues: In the event the Court accepts the plea, accepts the
U.S. Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a
Sentencing Guidelines range, sentences the defendant to twenty-five years’ imprisonment or less,

then, as part of this agreement, the defendant hereby waives all rights to appeal all sentencing

8
issues other than Criminal History, but only if it affects the Base Offense Level or Criminal
History Category. Similarly, the Government hereby waives all rights to appeal all sentencing
issues other than Criminal History, provided the Court sentences defendant within the range of
fifteen to twenty-five years’ imprisonment.

b. Habeas Corpus: The defendant agrees to waive all rights to contest the
conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,
United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective
assistance of counsel.

c. Right to Records: The defendant waives all rights, whether asserted directly or
by a representative, to request from any department or agency of the United States any records
pertaining to the investigation or prosecution of this case, including any records that may be
sought under the Freedom of Information Act, Title 5, United States Code, Section 522, or the
Privacy Act, Title 5, United States Code, Section 552(a).

8. OTHER:

a. Disclosures Required by the United States Probation Office: The defendant
agrees to truthfully complete and sign forms as required by the United States Probation Office
prior to sentencing and consents to the release of these forms and any supporting documentation
by the United States Probation Office to the Government.

b. Civil or Administrative Actions not Barred: Effect on Other Governmental

 

Agencies: Nothing contained herein limits the rights and authority of the United States to take
any civil, tax, immigration/deportation or administrative action against the defendant.
c. Supervised Release: Pursuant to any supervised release term, the Court will

impose standard conditions upon the defendant and may impose special conditions related to the
crime defendant committed. Some of these special conditions may include that defendant not
possess a computer or internet access, that defendant not have contact with minors without the
authorization of the Probation Officer, that defendant participate in sexual offender counseling
and that defendant not maintain a post office box. In addition, as a condition of supervised
release, defendant shall initially register with the state sex offender registration in Missouri, and
shall also register with the state sex offender registration agency in any state where defendant
resides, is employed, works, or is a student, as directed by the Probation Officer. The defendant
shall comply with all requirements of federal and state sex offender registration laws.

These and any other special conditions imposed by the Court will be restrictions with
which defendant will be required to adhere. Violation of the conditions of supervised release
resulting in revocation may require the defendant to serve a term of imprisonment equal to the
length of the term of supervised release, but not greater than the term set forth in Title 18, United
States Code, Scction 3583(e)(3), without credit for the time served after release. The defendant
understands that parole has been abolished.

d. Mandatory Special Assessment: Pursuant to Title 18, United States Code,
Section 3013, the Court is required to impose a mandatory special assessment of $100 per count
for a total of $100, which the defendant agrees to pay at the time of sentencing. Money paid by
the defendant toward any restitution or fine imposed by the Court shall be first used to pay any
unpaid mandatory special assessment.

Pursuant to Title 18, United States Code, Section 3014, for offenses occurring on or after
May 29, 2015, and before October 1, 2019, the Court is required to impose an assessment of

$5,000 on any non-indigent defendant convicted of an offense under —

10
(3) | Chapter 110 (relating to sexual exploitation and other abuse of children,
including, but not limited to, 18 U.S.C. §2251(a) (production of child pomography) and 18
U.S.C. § 2252A (transportation, distribution, receipt, possession, or access with the intent to
view child pornography)). . . .

The assessment imposed under 18 U.S.C. § 3014 is in addition to the mandatory special
assessment imposed under 18 U.S.C. § 3013.

e. Possibility of Detention: The defendant shall be subject to immediate detention
pursuant to the provisions of Title 18, United States Code, Section 3143.

f. Fines, Restitution and Costs of Incarceration and Supervision: The Court may
impose a fine, restitution (in addition to any penalty authorized by law), costs of incarceration
and costs of supervision. The defendant agrees that any fine or restitution imposed by the Court
will be due and payable immediately. Pursuant to Title 18, United States Code, Sections 3663A
and 2259, an order of restitution is mandatory for all crimes listed in Sections 3663A(c) and
2259. Regardless of the Count of conviction, the amount of mandatory restitution imposed shall
include all amounts allowed by Sections 3663A(b) and 2259 and the amount of loss agreed to by
the parties, including all relevant conduct loss. The defendant agrees to provide full restitution to
all victims of all charges in the indictment without regard to the count or counts to which the
defendant has agreed to plead guilty.

At this time, the victim is not seeking restitution. The Government, however, requests
that the Court order restitution for any future counseling, if any. The Defendant reserves the right
to object to any future requests.

g. Forfeiture: The defendant knowingly and voluntarily waives any right, title, and

interest in all items seized by law enforcement officials during the course of their investigation,

1]
whether or not they are subject to forfeiture, and agrees not to contest the vesting of title of such
items in the United States. The defendant agrees that said items may be disposed of by law
enforcement officials in any manner.

9. ACKNOWLEDGMENT AND WALVER OF THE DEFENDANT’S RIGHTS:

In pleading guilty, the defendant acknowledges, fully understands and hereby waives his
rights, including but not limited to: the right to plead not guilty to the charges; the right to be
tried by a jury in a public and speedy trial; the right to file pretrial motions, including motions to
suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to
require the Government to prove the elements of the offenses charged against the defendant
beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right
to be protected from compelled self-incrimination; the right at trial to confront and cross-
examine adverse witnesses; the right to testify and present evidence and the right to compel the
attendance of witnesses. The defendant further understands that by this guilty plea, the defendant
expressly waives all the rights set forth in this paragraph.

The defendant fully understands that the defendant has the right to be represented by
counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of
the proceeding. The defendant’s counsel has explained these rights and the consequences of the
waiver of these rights. The defendant fully understands that, as a result of the guilty plea, no trial
will, in fact, occur and that the only action remaining to be taken in this case is the imposition of
the sentence.

Defendant understands that by pleading guilty, defendant will be subject to federal and
state sex offender registration requirements, and that those requirements may apply for life. The

defendant understands that defendant must keep said registrations current, shall notify the state

12
sex offender registration agency or agencies of any changes to defendant’s name, place of
residence, employment, or student status, or other relevant information. Defendant shall comply
with requirements to periodically verify in person said sex offender registration information.
Defendant understands that defendant will be subject to possible federal and state penalties for
failure to comply with any such sex offender registration requirements. If defendant resides in
Missouri following release from prison, defendant will be subject to the registration requirements
of Missouri state law. Defendant further understands that, under 18 U.S.C. § 4042(c), notice will
be provided to certain law enforcement agencies upon release from confinement following
conviction. Defense counsel has advised the defendant of the possible sex offender registration
consequences resulting from the plea.

If the defendant is not a U.S. citizen, the guilty plea could impact defendant’s
immigration status or result in deportation. In particular, if any crime to which defendant is
pleading guilty is an “aggravated felony” as defined by Title 8, United States Code, Section
1101(a)(43), removal or deportation is presumed mandatory. Defense counsel has advised the
defendant of the possible immigration consequences, including deportation, resulting from the
plea.

The defendant is fully satisfied with the representation received from defense counsel.
The defendant has reviewed the Government’s evidence and discussed the Government’s case
and all possible defenses and defense witnesses with defense counsel. Defense counsel has
completely and satisfactorily explored all areas which the defendant has requested relative to the

Government’s case and any defenses.

13
10. VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

This document constitutes the entire agreement between the defendant and the
Government, and no other promises or inducements have been made, directly or indirectly, by
any agent of the Government, including any Department of Justice attorney, concerning any plea
to be entered in this case. In addition, the defendant states that no person has, directly or
indirectly, threatened or coerced the defendant to do or refrain from doing anything in
connection with any aspect of this case, including entering a plea of guilty.

The defendant acknowledges having voluntarily entered into both the plea agreement and
the guilty plea. The defendant further acknowledges that this guilty plea is made of the
defendant’s own free will and that the defendant is, in fact, guilty.

11. CONSEQUENCES OF POST-PLEA MISCONDUCT:

After pleading guilty and before sentencing, if defendant commits any crimes, other than
minor traffic offenses, violates any conditions of release that results in revocation, violates any
term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful
information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its
option, may be released from its obligations under this agreement. The Government may also, in
its discretion, proceed with this agreement and may advocate for any sentencing position
supported by the facts, including but not limited to obstruction of justice and denial of
acceptance of responsibility.

12. NORIGHT TO WITHDRAW GUILTY PLEA:

Pursuant to Rule 11(c) and (d), Federal Rules of Criminal Procedure, the defendant

understands that there will be no right to withdraw the plea entered under this agreement, except

14
Case: 4:18-cr-01020-AGF Doc. #: 92 Filed: 01/12/21 Page: 15 of 15 PagelD #: 276

where the Court rejects those portions of the plea agreement which deal with charges the

Government agrees to dismiss or not to bring.

4-24. 2020 lla? ¢ obpcapnc!

Date ROBERT F. LIVERGOOB, 35432MO
Assistant United States Attorney

 

. - _ a4 ,
OF4/ UG y Coe © i Age Col (a
Date THOMAS CARL CRIMMINS
Defendant

   

O WLS CCG
Date

[5
